DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is written in response to applicant’s amendment received on 5/4/22.
 Amended claims 1, 4, 7 and 8 are under examination.
Priority has been perfected as a certified English translation was filed on 5/4/22. 
Drawing and specification objections are withdrawn. 
Sequence disclosure is now in compliance. 
Rejection under 35 U.S.C 102 is withdrawn. 
Any rejection or objection not reiterated herein have been overcome by amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the term “encodes” is vague. It is unclear whether “the gene mutation encodes” is referring to the nucleic acids or the amino acids.  It is further unclear if the listed mutation “K250 (lysine at position 250 in SEQ I) NO: 2), R313 (arginine at position 313 in SEQ ID NO: 2), R315 (arginine at position 315 in SEQ ID NO: 2), K330 (lysine at position 330 in SEQ ID NO: 2), E466 (glutamic acid at position 466 in SEQ ID NO: 2), and K498 (lysine at position 498 in SEQ ID NO: 2)” are the amino acids before mutation or after the mutation is completed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Iwai (WO 2015137449 A1) and further in view of Zhang (Zhang, S. F., Yuan, C. J., Chen, Y., Chen, X. H., Li, D. X., Liu, J. L., ... & Wang, D. Z. (2016). Comparative transcriptomic analysis reveals novel insights into the adaptive response of Skeletonema costatum to changing ambient phosphorus. Frontiers in microbiology, 7, 1476.), Daboussi (Daboussi F. Leduc S. Marechal A. Dubois G. Guyot V. Perez-Michaut C. et al.  . ( 2014 ) Genome engineering empowers the diatom Phaeodactylum tricornutum for biotechnology . Nat. Commun.5 : 3831),  Corteggiani (Corteggiani Carpinelli E., Telatin A., Vitulo N., Forcato C., D'Angelo M., Schiavon R., Vezzi A., Giacometti G.M., Morosinotto T., Valle G.; "Chromosome Scale Genome Assembly and Transcriptome Profiling of Nannochloropsis gaditana in Nitrogen Depletion). and as evidenced by Setyaningsi (Setyaningsi, E. P., Nurhidayati, T., Pratiwi, S., Nurhatika, S., Ermavitalini, D., Muhibuddin, A., ... & Tsai, M. J. (2018, June). Microalgae Growth and Morphology of Skeletonema costatum On Physiological Stress Nutrient Silicon (Si). In Journal of Physics: Conference Series (Vol. 1028, No. 1, p. 012040). IOP Publishing.). 
Regarding claims 1 and 4, Iwai teaches a method of producing triacylglycerol (TAG) in algae by inserting a TAG synthetase gene with a phosphorous deficiency response promoter (abstract). Iwai teaches that is routine to introduce TAG synthetase genes into algae such as Chlamydomonas reinhardtii to accumulate TAG in the cells (p3 lines 4-5). Iwai further teaches that algae of the genus Nannochloropsis is more suitable for the production of TAG as it can be cultured at a density of 100 times C. renhardtii (p3 lines 9-11). Iwai claim 2 lists a variety of suitable host algae genus including Nannochloropsis, Chlamydomonas, Pseudocollistis, Pheodactylum, Osterococcus, Cyanidiozone, Klebsolmidium, Chlorochibus, Spirogyra, Kara, Choreokete, Chlorella or Fisturifera. 
Iwai teaches that growth under phosphorus deficient conditions results in increased TAG production and thus to one of ordinary skill in the art reducing the level of phosphorus would be advantageous (p3 lines 23-25, claim 11). Iwai teaches that the TAG that accumulates in the cell can be collected according to conventional methods (p8 line10). Iwai teaches that when the transformed algae are cultured under phosphorus deficient media, the amount of 1 g or more of TAG can be obtained per liter of culture (p11 lines15-20, Figures 7 and 8). 
Iwai fails to teach the SPX gene disruption or SEQ ID NO:2.
Zhang studies the effect of phosphorus deficient conditions on Skeletonema costatum. Zhang teaches that SPX domains are involved in phosphorus regulation of the cell and under phosphorus deficient conditions the expression of proteins with the SPX domain were upregulated (p10 left column lines29-35). Zhang teaches that during starvation SPX domain containing protein involved in vacuolar polyphosphate accumulation was upregulated 23 fold indicating the cell is storing phosphate for use under phosphorus deficient conditions (p7 right column line 9-11, p10 left column lines 33-42).
Skeletonema costatum is a microalga as evidenced by Setyaningsi (abstract). 
Zhang fails to teach the disruption of genes or SEQ ID NO:2.
Daboussi teaches that microalgae that have a gene disrupted via TALE results in microalgae that is able to produce up to 45 more TAG than non-genetically disrupted strains (abstract). Daboussi further teaches that the use of genetic engineering in microalgae will pave the way for synthetic biology (p4 right column lines 28-32).
Iwai, Zhang, Daboussi, and Setyaningsi fail to teach the protein with 60% homology to SEQ ID NO:2.
Corteggiani teaches a genomic assembly of Nannochloropsis (abstract). One of the proteins found contains an SPX domain and has an 83% homology to SEQ ID NO:2 (see sequencing results appendix).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disrupt the SPX gene in the TAG producing algae under low phosphorus conditions of Iwai. One of ordinary skill in the art would be motivated to do so because Zhang suggested to one of ordinary skill in the art that SPX expression is increased in the algae of Iwai. This increased SPX expression would have been considered undesirable in the algae of Iwai because Zhang teaches that it compensates for the phosphorous deficiency. Accordingly, one of ordinary skill in the art would have been motivated to have applied the known method for gene disruption as taught by Daboussi to prevent SPX protein expression in the algae of Iwai. One would have had a reasonable expectation of success in doing so because it was known that the Nannochloropsis microalgae of Iwai contained SPX genes in view of Corteggiani. There would be a reasonable expectation of success as both Iwai, Zhang, and Daboussi are in the same field of endeavor of studying the effects of growth conditions or gene disruption in algae.  
Regarding claim 7, Corteggiani teaches the claimed residues are present in their sequence, K250, R313, R315, K330, E466, and K498 (see sequencing results appendix). 
Regarding claim 8, Iwai teaches that Nannochloropsis is cultured under high density conditions (p8 lines 5-7). High density is defined as 1 x108 cells/mL or more (p8 line 9). This range encompasses the claimed ranges and thus is prima facia obvious. 

Response to Arguments
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art (remarks p7-8).  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, applicants argue there was no articulated reasoning with rational underpinning. This argument has been fully considered but not found persuasive as the reasoning for the modification of the references was discussed on p.9-10 in the non-final rejection filed on 2/4/22. The motivations are reproduced in the new 103 rejection above as well. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning (remarks p8).  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument (remarks p8-9). Specifically, the limitations of SEQ ID NO:2 were added by amendment and thus necessitated a new search. 
Applicant further argues that disruption specifically of the SPX gene is not taught by the references. This is correct; however, gene disruption is known in the arts (Daboussi reference relied upon in the rejection above). Further, the reason and motivation to disrupt the SPX gene is stated in the 103 rejection above. 

Conclusion
No claims are allowed
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR L KANE whose telephone number is (571)272-0265. The examiner can normally be reached M-F 7:00 am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on (571)272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/TREVOR L KANE/Examiner, Art Unit 1657